Citation Nr: 0628928	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-03 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to service connection for a bilateral ankle 
disability.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for a bilateral foot 
disability.  

5.  Entitlement to service connection for bilateral hip 
dysplasia or acetabular dysplasia with arthritic changes on 
the right (also claimed as joint pain).  

6.  Entitlement to service connection for posttraumatic 
stress disorder (also claimed as fatigue and interrupted 
sleep).  

7.  Entitlement to service connection for benign muscle 
cramps of the lower extremities (also claimed as muscle 
pain).  

8.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  

In October 2002, the RO denied the claims of entitlement to 
service connection for a bilateral knee disability; 
entitlement to service connection for a bilateral ankle 
disability; entitlement to service connection for bilateral 
hearing loss; entitlement to service connection for a 
bilateral foot disability; entitlement to service connection 
for bilateral hip dysplasia or acetabular dysplasia with 
arthritic changes on the right (also claimed as joint pain); 
entitlement to service connection for posttraumatic stress 
disorder (also claimed as fatigue and interrupted sleep); 
entitlement to service connection for benign muscle cramps of 
the lower extremities (also claimed a muscle pain); and 
entitlement to service connection for migraine headaches.  

The Board points out that the veteran indicated that he 
wanted to appear before a member of the Board to present 
personal testimony regarding the claims on appeal.  
Thereafter, in his May 2005 correspondence, the veteran 
withdrew his request for a Board hearing.  Therefore, the 
Board finds that the veteran properly withdrew his hearing 
request.  


FINDINGS OF FACT

1.  The veteran's active duty includes service during the 
Persian Gulf War.  

2.  The record does not include evidence demonstrating that 
the veteran is currently diagnosed as having a bilateral knee 
disability which is related to his period of service.  

3.  The record does not include evidence demonstrating that 
the veteran is currently diagnosed as having a bilateral 
ankle disability which is related to his period of service.  

4.  The record does not include evidence demonstrating that 
the veteran is currently diagnosed as having bilateral 
hearing loss which is related to his period of service.  

5.  The record does not include evidence demonstrating that 
the veteran is currently diagnosed as having a bilateral foot 
disability which is related to his period of service.  

6.  The record does not include evidence demonstrating that 
the veteran is currently diagnosed as having bilateral hip 
dysplasia or acetabular dysplasia with arthritic changes on 
the right (also claimed as joint pain) which is related to 
his period of service.  

7.  The record does not include evidence demonstrating that 
the veteran is currently diagnosed as having posttraumatic 
stress disorder (also claimed as fatigue and interrupted 
sleep) which is related to his period of service.  

8.  The record does not include evidence demonstrating that 
the veteran is currently diagnosed as having benign muscle 
cramps of the lower extremities (also claimed as muscle pain) 
which is related to his period of service.  

9.  The record does not include evidence demonstrating that 
the veteran is currently diagnosed as having migraine 
headaches which is related to his period of service.  


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by the veteran's period of service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2006).  

2.  A bilateral ankle disability was not incurred in or 
aggravated by the veteran's period of service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2006).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's period of service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2006).  

4.  A bilateral foot disability was not incurred in or 
aggravated by the veteran's period of service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2006).  

5.  Bilateral hip dysplasia or acetabular dysplasia with 
arthritic changes on the right (also claimed as joint pain) 
was not incurred in or aggravated by the veteran's period of 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).  

6.  Posttraumatic stress disorder (also claimed as fatigue 
and interrupted sleep) was not incurred in or aggravated by 
the veteran's period of service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2006).  

7.  Benign muscle cramps of the lower extremities (also 
claimed as muscle pain) were not incurred in or aggravated by 
the veteran's period of service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2006).  

8.  Migraine headaches were not incurred in or aggravated by 
the veteran's period of service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Statutory Duties to Notify and Assist

After VA receives the veteran's claim for VA compensation 
benefits, the law and regulations discussed in detail below 
require that the veteran is informed of VA's duty to assist 
him or her with substantiating the claim(s).  Pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) VA must:  (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence that VA 
will seek to provide; (3) inform the veteran about the 
information and evidence that the veteran is expected to 
provide; and (4) request or tell the veteran to provide any 
evidence in his or her possession that pertains to the claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In pertinent part, in the Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 decision, the United States Court of 
Appeals for Veterans Claims (Court) held that upon receipt of 
an application for a service-connection claim, VA must inform 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In February 2001 and June 2004 the veteran was provided with 
notice of what type of information and evidence was necessary 
to substantiate the eight service connection issues currently 
on appeal before the Board, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date in the event that the 
claims of entitlement to service connection are granted.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  In this regard, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection.  Therefore, any question as to the 
assignment of a rating or an effective date is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Also note that the Court's decision in Pelegrini, supra, held 
in part that notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Prior to the RO's initial 
unfavorable decision, in February 2001, the veteran was 
provided with correspondence that properly notified him of 
the information required by 38 U.S.C. § 5103 and 38 C.F.R. 
§ 3.159(b).  He was provided with similar information again 
in June 2004.  Therefore, there is no defect with respect to 
the timing of the February 2001 notice letter.  

The Board concludes that the discussions contained in the 
February 2001 and June 2004 correspondences complied with 
VA's duty to notify and duty to assist requirements.  For 
example, the veteran was specifically informed of the 
evidence necessary to support the claims; he was informed of 
the responsibilities imposed upon him and VA during the 
claims process.  The veteran was also informed of the efforts 
that VA would make to assist him in obtaining evidence 
necessary to substantiate the claims.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was also, in 
essence, told to submit all pertinent evidence he had in his 
possession.  Note that the veteran has not identified any 
additional evidence pertinent to the claims and there are no 
additional available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

In January 2001, VA received the veteran's claim of 
entitlement to service connection for the disabilities listed 
on the cover sheet of this decision.  He essentially 
maintains that he currently suffers from disabilities as a 
result of his period of service.  The veteran had service 
during the Persian Gulf War.  

General Principles Relating to Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  In 
order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 C.F.R. § 3.306 (2006).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Principles Relating to Service Connection for an Undiagnosed 
Illness

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).  

Service connection may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317 (2006).  

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.  

Note that signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

The veteran's Department of Defense (DD) Form 214 shows that 
he received the Southwest Asia Service Medal with Bronze 
Service Star-2.  This indicates that the veteran's service 
included service in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317(d)(2) (2006).  

The Board initially points out that the veteran's service 
medical records are in incomplete.  The available service 
medical records includes the veteran's service enlistment 
examination.  The November 2001 VA Report of Contact states 
that the veteran was informed that the efforts to locate his 
service medical records were unsuccessful.  Apparently, the 
veteran responded by stating that he did not have any service 
medical records in his possession and that he did not have 
service in the National Guard or Army Reserve.  The January 
2002 memorandum from a Military Records Specialist reports 
that all efforts to obtain the veteran's missing service 
medical records were exhausted.  

When a veteran's service medical records are unavailable, 
VA's duty to assist, the duty to provide reasons and bases 
for its findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule are heightened.  See Milostan 
v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board has 
drafted the analysis in light of the heightened duty 
discussed in Milostan and O'Hare.  

Entitlement to Service Connection for a Bilateral Knee 
Disability

The veteran maintains that he suffers from bilateral knee 
pain which is related to his period of service.  The veteran 
suggests that his pain is attributable to his position as 
paratrooper that he held during his period of service.  The 
service enlistment examination shows that the veteran did not 
have a knee disability.  The clinical evaluation of the 
veteran's lower extremities was normal.  

The post-service medical records include VA medical treatment 
records, dated from May 2001 to February 2002, and VA 
examination reports, dated in April 2002 and May 2002.  

The VA medical treatment records show that the veteran 
complained of pain in both of his knees.  In August 2001, the 
veteran related that he has experienced pain in his knees 
since his separation from service.  He also related that he 
had periodic effusions of the knees.  The record shows that 
the examiner informed the veteran that his complaints were 
common in paratroopers and advised him that he needed to 
avoid further trauma in the future.  

The veteran underwent two examinations in April 2002.  During 
the April 24, 2002 VA examination, the veteran related that 
he did not have any documented injuries during his period of 
service or thereafter; and that he did not have any pre-
service problems with his joints.  He also related that 
during his period of service he injured himself by jumping 
out of airplanes; however, he never complained.  The veteran 
further related that his knees began to give him problems 
approximately 3 to 4 years ago and that they currently ache 
on occasion.  Based on the physical examination findings, the 
examiner diagnosed the veteran as having minimal signs and 
symptoms of degeneration.  

The examiner concluded by stating that the examination of the 
knees was negative and that, essentially, it was difficult to 
offer a definitive statement regarding the issue of whether 
the veteran meets the requirements necessary to establish 
entitlement to service connection.  The examiner further 
stated that, essentially, there was no objective evidence of 
a condition that would warrant service connection for the 
knees.  Specifically, the examiner stated, "I would say 
there is no objective evidence here of a service-connected 
problem."  

The April 26, 2002 VA examination report shows that the 
veteran related that he has had bilateral knee pain since 
1998.  It is noted that his complaints are of an unknown 
precipitance.  The examiner stated that the veteran was 
provided with a full orthopedic examination.  The veteran was 
diagnosed as having osteoarthritis.  In conclusion, the 
examiner stated that the veteran reports knee pain of an 
undetermined etiology and that the onset of pain occurred 
between 1994 and 1998, following his discharge from service.  
It is noted that the veteran's physical examination was 
unremarkable and the diagnostic tests were normal.  It is 
also noted that the complaints of right knee pain do not 
interfere with the veteran's activities of daily living or 
his ability to maintain full-time employment and the 
veteran's unemployed status was unrelated to his complaints 
of knee pain.  

In view of the foregoing evidence, law and regulations, the 
Board determines that the evidence does not demonstrate that 
the veteran is currently diagnosed as having a bilateral knee 
disability which is related to his period of service.  In 
fact, during the April 24, 2002 examination, the examiner 
essentially opined that the examination was normal and that 
there is no objective evidence of a service-connected knee 
problem.  In the absence of evidence which shows that the 
veteran is diagnosed as having a knee disability which is 
related to his period of service, the Board concludes that 
the requirements necessary to establish direct service 
connection for a bilateral knee disability have not been met.  

Because the veteran is considered a "Persian Gulf veteran," 
the Board considered whether the veteran meets the 
requirements necessary to establish entitlement to service 
connection for the bilateral knee disability under 38 C.F.R. 
§ 3.317.  One of the threshold requirements under 38 C.F.R. 
§ 3.317 is that the evidence include objective findings of a 
qualifying chronic disability which manifested during the 
veteran's period of service or that manifested to a degree of 
10 percent.  The complete law and regulations are stated in 
detail above.  

In the veteran's case, the evidence of record does not 
include findings of a qualifying chronic disability of the 
knee.  For example, the evidence does not show that the 
veteran has an undiagnosed illness of the bilateral knee, it 
is not shown that he suffers from a medically unexplained 
chronic multi-symptom illness, or an illness that warrants a 
presumption of service connection as established by the 
Secretary.  The VA examination reports show that the veteran 
has complaints of knee pain, of an undetermined etiology and 
that there are minimal signs and symptoms of degeneration of 
the knee ( a known diagnosis).  Accordingly, the requirements 
for establishing entitlement to service connection as a 
"Persian Gulf veteran" under 38 C.F.R. § 3.317 have not 
been met.  

Entitlement to Service Connection for a Bilateral Ankle 
Disability

The veteran maintains that he has a current bilateral ankle 
disability which is related to his period of service.  The 
service enlistment examination does not demonstrate that the 
veteran had an ankle disability.  The clinical evaluation of 
the veteran's lower extremities was normal.   

The April 24, 2002 examination report shows that the 
veteran's complaints included ankle pain and popping.  The 
veteran was provided with a physical examination of the 
ankles; he was diagnosed as having arthritic changes in the 
ankles.  The examiner concluded that the findings include 
arthritic change of the ankles, but there was no objective 
evidence of a service-connected problem.  

During the April 26, 2006 VA examination, the veteran was 
diagnosed as having active problems with osteoarthritis.  The 
examiner stated that the veteran has ankle pain of an 
undetermined etiology and that the onset of pain occurred in 
1998, subsequent to his separation from service.  It is noted 
that the veteran's physical examination was unremarkable and 
the diagnostic tests were normal.  It is also noted that the 
complaints of ankle pain do not interfere with the veteran's 
activities of daily living or his ability to maintain full-
time employment and the veteran's unemployed status was 
unrelated to his complaints of ankle pain.  

In view of the foregoing evidence, law and regulations, the 
Board determines that the evidence does not demonstrate that 
the veteran is currently diagnosed as having a bilateral 
ankle disability which is related to his period of service.  
In fact, during the April 24, 2002 examination, the examiner 
essentially opined that the examination was normal and that 
there is no objective evidence of a service-connected ankle 
problem.  The April 26, 2002 examination report shows that 
the etiology of the veteran's complaints of ankle pain is 
undetermined.  

In the absence of evidence which shows that the veteran has a 
current ankle disability which is related to his period of 
service, the Board finds that the requirements that are 
necessary to establish direct service connection for a 
bilateral ankle disability have not been met.  

The April 24, 2002 VA examination report showed findings of 
arthritic changes in the ankles.  As a result, service 
connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not 
warranted.

As a final note, the Board observes that arthritis is a 
presumptive condition for purposes of service connection.  38 
C.F.R. §§ 3.307, 3.309(a).  Although the evidence reveals 
arthritic changes of the ankles, the presumptions found at 38 
C.F.R. §§ 3.307, 3.309 do not help the veteran because the 
record is negative for a diagnosis of arthritis within one 
year of separation from active duty.

Entitlement to Service Connection for Bilateral Hearing Loss

The veteran essentially maintains that he suffers from a 
bilateral hearing loss disability which is related to his 
period of service.  The service enlistment examination does 
not indicate that the veteran suffered from a hearing loss 
disability.  

The post-service medical evidence of record does not include 
evidence that demonstrates that the veteran has a hearing 
loss disability.  The claims file shows that a VA audiologic 
examination was requested in April 2002.  The record shows 
that the veteran did not report for the VA audiologic 
examination scheduled in April 2002 and May 2002.  The 
notation reveals that the veteran was a "no show."  

In April 2004, the veteran reported for VA audio examination.  
This examination report shows that the veteran had pure tone 
thresholds on the right of 15, 10, 10, 5, and 15 and 500, 
1000, 2000, 3000, and 4000 hertz, respectively.  Pure tone 
thresholds on the left were 15, 10, 10, 10 and 30 decibels at 
500, 1000, 2000, 3000, and 4000, hertz.  Speech 
discrimination score was 100 percent bilaterally.  The 
examiner stated that the veteran had normal hearing in the 
right ear and that the left ear had mild hearing loss at 4000 
hertz.  The examiner noted that the veteran did not meet the 
thresholds to meet the criteria for a hearing loss disability 
under VA regulation.

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

There is no evidence of a current bilateral hearing loss 
disability according to VA standards.  In the absence of a 
relationship between a current diagnosis of a hearing loss 
disability by VA standards and the veteran's period of 
service, the requirements that are necessary to establish 
entitlement to service connection for hearing loss have not 
been met.  




Entitlement to Service Connection for a Bilateral Foot 
Disability

The veteran essentially maintains that he suffers from a 
bilateral foot disability which is related to his period of 
service.  The service enlistment examination does not show 
that the veteran has a foot disability.  The clinical 
evaluation of the veteran's lower extremities was normal.  

During the April 24, 2002 VA examination, the examiner 
essentially stated that while the veteran stated that he 
suffered from foot pain, the complaints were actually 
attributable to the ankle, not the foot.  The examiner 
diagnosed the veteran as having arthritic changes in the 
feet.  There is no evidence, however, that the arthritis 
changes are related to service.  Thus, the claim of service 
connection is not substantiated.

Additionally, as the veteran has been diagnosed as having 
arthritis of the feet, application of 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317 are not warranted.


Entitlement to Service Connection for Bilateral Hip Dysplasia 
or Acetabular Dysplasia with Arthritic Changes on the Right 
(also claimed as Joint Pain)

The veteran essentially maintains that he suffers from a 
bilateral hip disability which is related to his period of 
service.  The service enlistment examination shows that the 
clinical evaluation of the veteran's upper and lower 
extremities was normal.  

The April 24, 2002 VA examination report states that X-ray 
findings revealed bilateral acetabular dysplasia and 
uncovering of the femoral heads of the hips with increased 
arthritic change on the right versus the left.  The veteran 
was diagnosed as having bilateral hip dysplasia or acetabular 
dysplasia with some arthritis change on the right.  The 
examiner concluded that the veteran has a congenital 
condition of the hips.  The examiner stated that the veteran 
related that he injured himself in service; however, he did 
not seek treatment for the injury during his period of 
service.  The examiner opined that service would have 
exacerbated a pre-existing condition present in his hips, 
especially on the right.  

During the April 26, 2002 VA examination the veteran's 
complaints included bilateral hip pain.  He stated that the 
onset of the pain was in 1994.  In pertinent part, the 
veteran was diagnosed as having an active problem of 
osteoarthritis.  The examiner concluded that the veteran 
reports symptoms of hip pain and that the etiology is 
undetermined.  It is noted that the veteran's physical 
examination was unremarkable and diagnostic tests were 
normal.  It is also noted that the complaints of bilateral 
hip pain do not interfere with the veteran's activities of 
daily living or his ability to maintain full-time employment.  
The veteran's unemployed status was unrelated to his 
complaints of hip pain.  

In view of the foregoing evidence, law and regulations, the 
Board finds that while the veteran is currently diagnosed as 
having a bilateral hip disability, the medical opinion 
stating that the veteran's service exacerbated a pre-existing 
condition present in his hips, especially on the right, lacks 
probative value.  The examiner based his opinion on the 
history provided by the veteran.  There is no evidence in the 
claims file that supports the examiner's opinion.  For 
example, a congenital defect of the hip was not shown on 
enlistment examination, and while, the VA medical treatment 
records show that the veteran complained of hip pain, there 
is nothing in these records to suggest that the veteran is 
diagnosed as having a bilateral hip disability that pre-
existed service and was permanently aggravated due to his 
period of service.  See 38 C.F.R. § 3.306.  

In the absence of evidence which shows that the veteran has a 
hip disability which is related to his period of service, the 
Board finds that the requirements that are necessary to 
establish direct service connection for a bilateral hip 
disability have not been met.  

Since the veteran has a diagnosis of a current hip 
disability, 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 are not for 
application.

As a final note, the Board observes that arthritis is a 
presumptive condition for purposes of service connection.  38 
C.F.R. §§ 3.307, 3.309(a).  Although the X-ray findings 
revealed arthritic changes of the veteran's right hip, the 
presumptions found at 38 C.F.R. §§ 3.307, 3.309 will not 
assist the veteran in establishing entitlement to service 
connection because the record is negative for a diagnosis of 
arthritis within one year of separation from active duty.  

Entitlement to Service Connection for Posttraumatic Stress 
Disorder (also claimed as Fatigue and Interrupted Sleep)

The veteran essentially maintains that he now suffers from a 
current diagnosis of posttraumatic stress disorder (PTSD) 
which is related to his period of service.   The service 
enlistment examination does not indicate that the veteran 
suffered from a psychiatric disorder.  The clinical 
evaluation of the veteran's psychiatric functioning was 
normal.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

The VA medical treatment records show that the veteran 
complained of psychiatric symptoms.  In an August 2001 
record, the veteran stated that he served in Desert Storm and 
was stationed in Panama.  The examiner reported that the 
veteran has exaggerated startle, hypervigilence, numbing, 
anger control problems, interrupted sleep, an inability to 
tolerate crowds, and symptoms of depression.  At the time of 
the veteran's visit, he apparently related that he was in the 
process of getting a divorce.  

During the April 24, 2002 VA examination, there was no 
mention of PTSD.  During the April 26, 2006 VA examination, 
the examiner stated that the veteran displayed appropriate 
behavior at the appointment and that a full psychiatric 
Compensation and Pension Evaluation was pending.  

The veteran was scheduled for VA psychiatric examination in 
order to evaluate his complaints of psychiatric symptoms.  
The record shows that the veteran cancelled the scheduled 
appointment, due to a conflict with his work schedule; 
thereafter, the VA psychiatric examination was rescheduled.  
The record shows that in June 2002, the veteran failed to 
report to the re-scheduled VA psychiatric examination.  
Because the veteran failed to report to the scheduled VA 
examinations, the Board has no other alternative but to 
evaluate the claim based on the evidence of record.  See 
38 C.F.R. § 3.655(a).  

In view of the foregoing, the Board finds that the evidence 
shows that the veteran is not currently diagnosed as having 
PTSD in accordance with 4.125(a).  In the absence of evidence 
demonstrating that the veteran is diagnosed as having PTSD, 
the Board concludes that the requirements that are necessary 
to establish entitlement to service connection for PTSD have 
not been met.  

Entitlement to Service Connection for Benign Muscle Cramps of 
the Lower Extremities (also claimed a muscle pain)

The veteran maintains that he suffers from muscle pain of the 
lower extremities.  The service enlistment examination shows 
that the clinical evaluation of the veteran's upper and lower 
extremities was normal.  

On VA examination, dated in May 2002, the veteran stated that 
he has frequent cramps and that the cramps started 
approximately 4 to 5 years.  The examiner stated that he 
requested additional diagnostic tests and that those tests 
results were normal.  The veteran was diagnosed as having a 
history of benign muscle cramps.  

The April 24, 2002 VA examination report shows that the 
veteran had various complaints of pain.  He was not diagnosed 
as having a disability related to muscle cramps.  Similarly, 
the April 26, 2002 VA examination report shows that the 
veteran complained of pain; the examination report does not 
show that the veteran is diagnosed as having a disability 
related to muscle cramps.  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

In the absence of evidence demonstrating that the veteran is 
currently diagnosed as having a disability related to muscle 
cramps, the Board concludes that the requirements that are 
necessary to establish entitlement to service connection for 
benign muscle cramps have not been met.  

Because the veteran is considered a "Persian Gulf veteran," 
the Board considered whether the veteran meets the 
requirements necessary to establish entitlement to service 
connection for benign muscle cramps under 38 C.F.R. § 3.317.  
The Board observes that under 38 C.F.R. § 3.317, muscle pain 
is included in the list of signs or symptoms which may be 
considered manifestations of an undiagnosed illness or 
medically unexplained chronic multi-symptom illness.  

While the record includes complaints of muscle pain and a 
diagnosis of benign muscle cramps, the evidence does not show 
that the veteran's complaints are manifestations of an 
undiagnosed illness or a medically unexplained chronic multi-
symptom illness.  There was no objective evidence of a 
chronic disability manifested by muscle cramps of the lower 
extremities.  (See VA examinations dated in 2002).  
Therefore, the Board also finds that the requirements for 
entitlement to service connection under 38 C.F.R. § 3.317 
have not been met.  

Entitlement to Service Connection for Migraine Headaches

The veteran maintains that he currently suffers from migraine 
headaches.  The service enlistment examination does not 
reveal complaints of migraine headaches.  The only post-
service medical evidence that addresses the veteran's 
headache complaints is the May 2002 VA examination report.  

During the May 2002 VA examination that the veteran 
complained of frequent headaches and that the resulting pain, 
which is located in the top of his head, caused his eyes to 
water.  The veteran related that the headaches began at the 
age of 30.  Higher integrational functions were intact; 
cranial nerves II-XII are within normal.  The veteran was 
diagnosed as having "migraine."

In view of the foregoing evidence law and regulations, the 
Board determines that the record does not include evidence 
demonstrating that the veteran is current diagnosed as having 
migraine headaches which are related to his period of active 
duty.  The examiner in 2002 did not state that there was a 
relationship between the diagnosis of migraine headaches and 
the veteran's period of service.  

In the absence of evidence demonstrating that the veteran is 
currently diagnosed as having a disability associated with 
migraine headaches, which is related to his period of 
service, the Board concludes that the requirements that are 
necessary to establish entitlement to service connection for 
migraine headaches have not been met.  

Additionally, since migraine headaches is a known diagnosis, 
the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 are 
not for application.

III.  Conclusion

The Board does not doubt the sincerity of the veteran's 
belief that he has a bilateral knee, bilateral ankle, 
bilateral hearing loss, bilateral foot, bilateral hip 
disability PTSD, benign muscle cramps of the lower 
extremities, and migraine headaches which are related to 
service.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In view of the above, the Board finds that the preponderance 
of the evidence is against the claims of entitlement to 
service connection.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.  

Entitlement to service connection for a bilateral ankle 
disability is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for a bilateral foot 
disability is denied.  

Entitlement to service connection for bilateral hip dysplasia 
or acetabular dysplasia with arthritic changes on the right 
(also claimed as joint pain) is denied.  

Entitlement to service connection for posttraumatic stress 
disorder (also claimed as fatigue and interrupted sleep) is 
denied.  

Entitlement to service connection for benign muscle cramps of 
the lower extremities (also claimed as muscle pain) is 
denied.  

Entitlement to service connection for migraine headaches is 
denied.  


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


